Name: Commission Regulation (EEC) No 2940/88 of 23 September 1988 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 No L 264/50 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2940/88 of 23 September 1988 fixing the import levies on frozen beef and veal tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 October 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation '(EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Commission Regulation (EEC) No 2311 /88 (3), as amended by Regulation (EEC) No 2661 /88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2311 /88 to the quota This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President \ (') OJ No L 148, 28 . 6. 1968 , p. 24. P) OJ No L 198, 26 . 7. 1988 , p. 24. P OJ No L 201 , 27. 7 . 1988 , p. 79 . (&lt;) OJ No L 237, 27. 8 . 1988 , p. 24. 24. 9. 88 Official Journal of the European Communities No L 264/51 ANNEX to the Commission Regulation of 23 September 1988 fixing the import levies on frozen beef and veal (') (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 29 91 233,511 233,51 1 186,608 291,889 350,266 291,889 291,889 401,638 401,638 (') In accordance with Regulation (EEC) No .486/85, levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and terntones.